Citation Nr: 0807003	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for atrial 
fibrillation, aortic stenosis, status post aortic valve 
replacement and hypertension, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to October 1953.  The 
veteran was a prisoner of war in Korea from May 1951 to 
August 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to a higher 
evaluation for service-connected atrial fibrillation, aortic 
stenosis, status post aortic valve replacement and 
hypertension.  

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the issue on appeal.  This case 
must be remanded to the RO for proper VCAA notice and for a 
VA examination to ascertain the severity of his 
cardiovascular disability.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The only VCAA letter sent to the veteran was in February 
2005.  Neither this letter nor the other adjudicative 
documents sent to the veteran provided notification of the 
above criteria as set forth in Vazquez-Flores.  

Additionally, the veteran claims that his cardiovascular 
disability has increased in severity since the last VA 
examination in February 2005.  The veteran also claims that 
the February 2005 VA examination is inaccurate.  
Specifically, the veteran asserts that his estimated 
metabolic equivalent (MET) is incorrect.  The veteran states 
that he cannot move fairly heavy objects, jog slowly, climb 
stairs quickly or carry up to 20 pounds up stairs.  The Board 
notes that the veteran is competent to report his symptoms of 
a disability.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, the Board finds that a new VA examination 
is in order to better assess the current severity of the 
veteran's service-connected cardiovascular disability.

Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with 
appropriate VCAA notice, VA's duties there 
under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims of entitlement to an increased 
evaluation for atrial fibrillation, aortic 
stenosis, status post aortic valve 
replacement and hypertension, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159 (2007).  This notice should also 
comply with Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008) 
and provide notice that  to substantiate 
an increased rating claim, the claimant 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.  

2.	The RO should afford the veteran a new 
VA examination to determine the nature and 
extent of the veteran's service-connected 
atrial fibrillation, aortic stenosis, 
status post aortic valve replacement and 
hypertension.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail to include the veteran's METs 
determinations.  The claims file should be 
made available for review in connection 
with the examination.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.	The RO should then readjudicate the 
veteran's claim. If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


